                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MATTHEW LABREC,

                               Plaintiff,
        v.
                                                                            ORDER
 DUSTIN MEEKER, HENRY HANSEN,
                                                                         17-cv-485-jdp
 JONATHAN KORDUCKI, KEVIN PHILLIPS,
 MICHAEL JULSON, and JESSE BEAVER,

                               Defendants.


       Pro se plaintiff Matthew LaBrec is proceeding on claims that several prison employees

at Columbia Correctional Institution failed to prevent serious acts of self-harm, in violation of

the Eighth Amendment and Wisconsin’s common law of negligence. The court stayed the case

to recruit counsel to represent LaBrec, but now Monica Mark of the law firm Reinhart Boerner

Van Deuren s.c. has volunteered. Mark has taken the case with the understanding that she

will serve with no guarantee of compensation for her services.

       It is the court’s intention that the scope of representation extends to proceedings in this

court only. “Proceedings in this court” include all matters leading up to a final judgment on

the merits, the filing of a notice of appeal, if appropriate, and ensuring that all steps are taken

to transfer the record to the Court of Appeals for the Seventh Circuit. The court also intends

that the scope of representation be limited to litigating LaBrec’s current claims. It is

unnecessary for counsel to file an amended complaint or otherwise relitigate matters already

completed. Counsel should focus on doing what is necessary to prepare the case for trial. If

counsel believes that she needs to file an amended complaint, she will have to meet the

requirements of Fed. R. Civ. P. 15.
       LaBrec should understand that because he is now represented in this case, he may not

communicate directly with the court from this point forward. He must work directly with

counsel and permit counsel to exercise her professional judgment to determine which

matters are appropriate to bring to the court’s attention and in what form. LaBrec does not

have the right to require counsel to raise frivolous arguments or to follow every directive

he makes. He should be prepared to accept the strategic decisions made by counsel even if

he disagrees with some of them. If LaBrec decides at some point not to work with counsel,

he is free to end the representation, but he should be aware that it is unlikely that the court

will work to recruit another set lawyer to represent him.

       If the parties believe that mediation could help resolve their disputes, they may contact

the clerk of court, Peter Oppeneer, for assistance.



                                            ORDER

       IT IS ORDERED that the clerk of court is directed to set a telephone conference before

Magistrate Judge Stephen Crocker to set the schedule for the remainder of the proceedings in

this lawsuit.

       Entered January 28, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
